DETAILED ACTION
Response to Amendment
In the amendment dated 2/24/2021, the following has occurred: no amendment was made to the claim.
The drawing to the objection has been withdrawn in response to the remarks and amendments.
Claims 1-20 are pending.  This communication is a Final Rejection in response to the "Amendment" and "Remarks" filed on 2/24/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamada et al,. US 5314762 (hereinafter, Hamada).
As to Claim 1:
	Hamada discloses an environmental enclosure (see “a case 1…”, Col. 2, lines 57-68), comprising:
sidewalls defining an enclosure volume, each of the sidewalls having an internally facing surface and an externally facing surface (see Fig. 2, “… air inlet…”, col. 3, lines 18-32); and
a solar shield comprising a reflective surface (see “… a case 1… made form light metal… aluminum…”; Col. 2, lines 57-68), the solar shield spaced a first distance externally from the enclosure volume and connected to a sidewall, the first distance defining a portion of a flow area (see Fig. 2, col. 3, lines 18-32),
wherein the flow area is configured to produce stack effect draft (see Figs 1-2, Col. 2, lines 57-68), – it is shown in the figures that the top portion of case 1 made of aluminum has a step structure in the truncated pyramid structure.  The stack effect as described by the instant specification appears to be a combination to the reflective surface and the step structure.  Thus, it is inherent that Hamada’s portable power source also exhibits identical or at least similar air flow effect of the heat and temperature).

    PNG
    media_image1.png
    765
    857
    media_image1.png
    Greyscale

As to Claim 2:
	Hamada discloses a battery within the enclosure volume comprising a rechargeable fuel cell (Abstract, Col. 2, lines 57-68).
As to Claim 3:
	Hamada discloses the stack effect draft is proportional to one of the flow area and the square root of an effective height of the solar shield (see Figs 1-2, Col. 2, lines 57-68 – it is shown in the figures that the top portion of case 1 made of aluminum has a step structure in the truncated pyramid structure.  The stack effect as described by the instant specification appears to be a combination to the reflective surface and the step structure.  Thus, it is inherent that Hamada’s portable power source also exhibits identical or at least similar air flow effect of the heat and temperature.  Regarding the limitation “square root of an effective height”, it is noted that the specification does not indicate that as a design element; thus, the characteristic is construed as an inherent part of the stack effect).
As to Claim 4:
	Hamada discloses a solar shield disposed on a roof of the environmental enclosure, wherein the stack effect draft is directed between the solar shield disposed on a roof of the environmental enclosure and the roof of the environmental enclosure (see Figs 1-2, Col. 2, lines 57-68) – it is shown in the figures that the top portion of case 1 made of aluminum has a step structure in the truncated pyramid structure.  The stack effect as described by the instant specification appears to be a combination to the reflective surface and the step structure.  Thus, it is inherent that Hamada’s portable power source also exhibits identical or at least similar air flow effect of the heat and temperature).
As to Claim 5:
	Hamada discloses the solar shield has a solar reflectance index configured to optimize reflectance (see Figs 1-2, Col. 2, lines 57-68 – it is noted that the instant specification does not indicate how the index is optimized for the reflectance characteristics.  Furthermore, it is shown in the figures that the top portion of case 1 made of aluminum has a step structure in the truncated pyramid structure.  The stack effect as described by the instant specification appears to be a combination to the reflective surface and the step structure.  Thus, it is inherent that Hamada’s portable power source also exhibits identical or at least similar air flow effect of the heat and temperature).
As to Claim 6:
	Hamada discloses the solar shield is substantially planar along the area of the sidewall, and is positioned substantially parallel thereto (see Figs 1-2, Col. 2, lines 57-68 – note that the sidewall has step structure and the roof has a planar structure which is parallel to the horizontal plane of the step wall).
As to Claim 7:
	Hamada discloses a second solar shield comprising a second reflective surface, the second solar shield spaced a second distance externally from the enclosure volume different from the first distance, the second solar shield connected to a second sidewall, the second distance defining a portion of a second flow area, wherein the second flow area is configured to produce stack effect draft (see Figs 1-2, Col. 2, lines 57-68 – the whole case 1 is made of metal such as aluminum which is the most reflective metal there is.  The top portion of case 1 is made of a step structure where each vertical portion of the step wall is an aluminum plane.  Thus, there are multiple vertical portion and there a multiple solar shield where each solar shield has a difference distance from the other distance due to the arrangement of the step wall).
As to Claim 8:
	Hamada discloses the second distance is greater than the first distance (as shown in Figure 2 below – the distance of the solar shield on the steps can be different).

    PNG
    media_image2.png
    573
    658
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada, as applied to claim 1 above, and further in view of Johnson, US 20110300420.
As to Claim 9:
	Hamada discloses a battery chamber within the enclosure volume configured to house a battery (see “fuel cell 3…”, Col. 2, lines 57-68, Figs. 1-2 – the enclosure volume as shown is a rectangular shape and thus any battery can be configured/arranged/fitted in the container), the battery chamber comprising:
chamber sidewalls defining a chamber volume (see Fig. 2, Col. 3, lines 1-17);
a chamber top wall enclosing the chamber volume (see Fig. 2, Col. 3, lines 1-17); and
a heating system configured to heating the chamber to a specific value (see Fig. 2, Col. 3, lines 1-17).
	Hamada does not disclose that the sidewalls are insulated and the claimed heat exchange system.
	In the same field of endeavor, Johnson discloses temperature control energy storage system having a housing with an air inlet and air outlet ([0044], Fig. 2-3) similar to that of Hamada.  Johnson further teaches that insulation can be arranged surrounding a portion of the battery chamber as to inhibit thermal transfer between batteries (Abstract).  Johnson further teaches that temperature controlled system uses heat pump and cooling efficiently to allow the battery to maintain at room temperature between 20-25°C which enhance the battery life [0036, 0067, 0068, 0071].
	It would have been obvious to a person skilled in the art before the effective filing date of the application as to incorporate the insulation and temperature controlled system of Johnson to the system of Hamada, which can work for fuel cell or battery depending on the temperature required to enhance the energy storage’s life.

	Hamada discloses Hamada does not disclose that the R-value of the insulated chamber sidewalls.
	Johnson further teaches that insulation with an R-value of at least 2 can be arranged surrounding a portion of the battery chamber as to inhibit thermal transfer between batteries (Abstract, [0047]).  
	It would have been obvious to a person skilled in the art before the effective filing date of the application as to incorporate the insulation with the specific R value range of Johnson to the system of Hamada as to effectively inhibit thermal transfer between batteries (Abstract, [0047]).  
As to Claim 11:
	Hamada discloses a fan disposed near the battery chamber (see Fig. 2).
However, Hamada does not disclose a fan within the battery chamber.
In this case, the location of the fan is depended on the required air circulation needed for the specific system.  In the case of Hamada, it appears the invention uses at least two fan as shown in Figure 2 nears the indicated battery chamber.  However, it can also be construed that the fan is inside a bigger chamber that include the fan and the battery. 
In other words, it would have been obvious to a person skilled in the art before the effective filing date of the application as to rearrange the fan as to be within the case or arrange a case as to include both the battery and the fan as to effectively regulate the temperature of the battery.
Moreover, it has been held that re-arrangement, or reversal of parts is obvious.  Succinctly stated, fact that the claimed fan is structurally rearranged, or reversed is not sufficient by itself to patentably distinguish over an otherwise old feature unless there are new or unexpected results as it is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed fan was significant. In re Japikse 86 USPQ 70. In (Refer to MPEP 2144.04 [R-1J Legal Precedent as Source of Supporting Rationale: VI. Reversal, Duplication, OR Rearrangement of Parts).
As to Claim 12:
	Both temperature controlled systems of Hamada and Johnson mention the use of a vapor compressions system.
	Thus, it would at least have been obvious to a person skilled in the art before the effective filing date of the application that the use of a vapor compressions system is needed in the temperature controlled system of Hamada or Johnson.
As to Claim 13:
	Hamada discloses a fan disposed within the enclosure volume and outside of the battery chamber (see the fan as shown in Figure 2).
However, Hamada does not disclose a heat sink or a Peltier arranged as claimed.
Johnson further discloses a thermoelectric cooler device and a heat sink device as to actively transfer heat between the inner and outer surfaces as to control the temperature of the battery system (Abstract, [0013, 0036-0037]).
It would at least have been obvious to a person skilled in the art before the effective filing date of the application as to incorporate a thermoelectric cooler device and a heat sink device of Johnson to the temperature controlled system of Hamada, which can work for fuel cell or battery depending on the temperature required to enhance the energy storage’s life.
As to Claim 14:
	Hamada discloses Hamada does not disclose the claimed heat exchange system.
Johnson further discloses a thermoelectric cooler device and a heat sink device as to actively transfer heat between the inner and outer surfaces as to control the temperature of the battery system 
It would at least have been obvious to a person skilled in the art before the effective filing date of the application as to incorporate a temperature controlled system of Johnson to the temperature controlled system of Hamada, which can work for fuel cell or battery depending on the temperature required to enhance the energy storage’s life.
As to Claim 15:
	Hamada does not disclose the claimed heat exchange system.
Johnson further discloses a thermoelectric cooler device and a heat sink device as to actively transfer heat between the inner and outer surfaces as to control the temperature of the battery system (Abstract, [0013, 0036-0037]).  Also, Johnson teaches that the once the temperature exceeds a certain range, the module can keep the controller in a certain range continuously or periodically [0067, 0070]. The Peltier element is disposed between an inner surface of the battery chamber and an outer surface of the battery chamber as shown below (See Figs. 3-5, 11).

    PNG
    media_image3.png
    353
    735
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    302
    501
    media_image4.png
    Greyscale

It would at least have been obvious to a person skilled in the art before the effective filing date of the instant application as to incorporate the Peltier configuration of the temperature controlled system of Johnson to the temperature controlled system of Hamada, which can work for fuel cell or battery depending on the temperature required to enhance the energy storage’s life.
Moreover, it has been held that re-arrangement, or reversal of parts is obvious.  Succinctly stated, fact that the claimed Peltier is structurally rearranged, or reversed is not sufficient by itself to patentably distinguish over an otherwise old feature unless there are new or unexpected results as it is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed Peltier was significant. In re Japikse 86 USPQ 70. In re Kuhle 188 USPQ 7. In re Gazda 104 USPQ 400. In re Harza 124 USPQ 378. (Refer to MPEP 2144.04 [R-1J Legal Precedent as Source of Supporting Rationale: VI. Reversal, Duplication, OR Rearrangement of Parts).
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada in view of Johnson, as applied to claim 15 above, and further in view of Yahnker et al., US 2005020310 (hereinafter, Yahnker).
As to Claims 16-17:
Hamada discloses a heat sink (see “… thermal bridge conductor… base plate… thermal conductor block 150…”, [0048-0052], Figs. 4-5, 10) in thermal contact with a surface of the Peltier element (see “… Peltier device… TEC module 160… temperature difference between the two sides… heat transfer from the code side to the hot side…”, [0038, 0051, 0052], Figs. 4-5, 10 – note that the heat sink is the thermal bridge conductor and it is thermally contacting the thermal conductor block 150 and the block is thermally contacting the TEC module 160 which can be a Peltier device).
	Hamada does not disclose a heat sink, Peltier element and heat pipe.
Johnson discloses the heat sink (see “… thermal bridge conductor… base plate… thermal conductor block 150…”, [0048-0052], Figs. 4-5, 10) in thermal contact with a surface of the Peltier element (see “… Peltier device… TEC module 160… temperature difference between the two sides… heat transfer from the code side to the hot side…”, [0038, 0051, 0052], Figs. 4-5, 10 – note that the heat sink is the thermal bridge conductor and it is thermally contacting the thermal conductor block 150 and the block is thermally contacting the TEC module 160 which can be a Peltier device).  Furthermore, Johnson discloses that common techniques are known as to cool/heat components including the uses of heat sinks and heat pipes [0036] – the heat pipe would contact the heat sink, which contacts the battery module, as to transfer heat. Johnson goes further disclose an arrangement having a Peltier element with a heat sink as to cool and heat the battery module (See [0036-0037, 0067, 0070]; Figs. 3-4, 11).
	Furthermore regarding the heat pipes, Yahnker also discloses a thermal management systems for battery module similar to that of Hamada and Johnson as to control the temperature of the energy 
	It would at least have been obvious to a person skilled in the art before the effective filing date of the application as to incorporate the heat sink, Peltier element and heat pipe of Johnson and Yahnker to the temperature controlled system of Hamada, which can work for fuel cell or battery depending on the temperature required to enhance the energy storage’s life.
Moreover, it has been held that re-arrangement, or reversal of parts is obvious.  Succinctly stated, fact that the claimed Peltier, heat sinks and heat pipes are structurally rearranged, or reversed is not sufficient by itself to patentably distinguish over an otherwise old feature unless there are new or unexpected results as it is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed Peltier, heat sinks and heat pipes was significant. In re Japikse 86 USPQ 70. In re Kuhle 188 USPQ 7. In re Gazda 104 USPQ 400. In re Harza 124 USPQ 378. (Refer to MPEP 2144.04 [R-1J Legal Precedent as Source of Supporting Rationale: VI. Reversal, Duplication, OR Rearrangement of Parts).	
As to Claims 18-20:
	Hamada discloses the use of radiation within the enclosure volume as to eliminate the heat from the energy source (Col. 4, lines 1-12).
	However, Hamada does not disclose a heat sink outside the enclosure volume.  
	Johnson discloses that there are heat sink within the enclosure volume (see “a housing… case 120”, [0042]) and the battery chamber (see “thermal bridge conductor… base plate…”, [0130]).  Even though Johnson does not discuss an additional heat sink outside of the housing and case, Johnson does talk about it is common to have heat sink, heat pipe, and venting [0036].  Johnson further does use a venting structure as to force air into and out of the enclosure volume ([0044], Fig. 2-3), and thus, 
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate the heat sink within the battery chamber, enclosure volume and outside the enclosure volume as suggested by Johnson to the energy storage system of Hamada as to effectively control the temperature of the system.
Response to Arguments
Applicant's arguments filed 2/24/2021 have been fully considered but they are not persuasive.
Applicant’s first contention is that “Hamada’s case 1 is not spaced from itself, and indeed would be counter to the disclosure of Hamada… This is not a first distance between a solar shields spaced externally from an enclosure volume… ” (see page 9).   Another marked figure 2 is shown below:


    PNG
    media_image1.png
    765
    857
    media_image1.png
    Greyscale

As shown above, the solar shield spaced a first distance externally from the enclosure volume where the sidewall defined/bound an enclosure volume.  Note that the sidewall comprises of the sidewall as indicated above enclosing the fuel cell within a volume.  The first distance depicting an air flow is also shown where air flows from input 12 to output 13.
Applicant’s figure 4 is also shown below as to show the similarity between the claimed enclosure and the prior art’s.

    PNG
    media_image5.png
    950
    708
    media_image5.png
    Greyscale

	As shown above, the stack effect draft would occurs for the enclosure of Hamada since the air flow is between the solar shield and the enclosure volume where the fuel cell is located.
	Furthermore, regarding the stack effect draft, the applicant argues that Hamada fails to disclose the structure of the solar shield spaced a first distance externally from the enclosure volume.  As shown above, the enclosure of Hamada does show an air flow is between the solar shield and the enclosure volume where the fuel cell is located similarly to that of applicant’s Figure 4.

	Applicant also argues that Hamada discloses air supply fans means that that air is force into the system.  However, it is noted that the instant invention can also include fan as well.  Thus, having fan does not eliminate the stack effect in Hamada’s enclosure.
	Regarding claim 12, it is noted that claim 12 is claiming an enclosure NOT having a vapor compression system.  Hamada and Johnson does NOT use of a vapor compressions system, and that it would be obvious that the use of vapor compressions system is NOT needed in the temperature controlled system of Hamada or Johnson.  
There is no new ground of rejection when the basic thrust of the rejection remains the same such that an appellant has been given a fair opportunity to react to the rejection. See In re Kronig, 539 F.2d 1300, 1302-03, 190 USPQ 425, 426-27 (CCPA 1976). Where the statutory basis for the rejection remains the same, and the evidence relied upon in support of the rejection remains the same, a change in the discussion of, or rationale in support of, the rejection does not necessarily constitute a new ground of rejection. Id. at 1303, 190 USPQ at 427 (reliance upon fewer references in affirming a rejection under 35 U.S.C. 103  does not constitute a new ground of rejection).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242.  The examiner can normally be reached on Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/               Primary Examiner, Art Unit 1723